Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Teltronics, Inc. (the "Company") on Form10-K for the period ended December31, 2009 (the "Report"), I, Ewen R. Cameron, Director, President and Chief Executive Officer of the Company and I, Angela L. Marvin, Vice President/Finance and Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. TELTRONICS, INC. March 23, 2010 /s/ Ewen R. Cameron Ewen R. Cameron Director, President and Chief Executive Officer March 23, 2010 /s/ Angela L. Marvin Angela L. Marvin Vice President/Finance and Chief Financial Officer
